Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The Amendment to claims 16, 18, 22, 38, 40, 44-45 and 47, filed on 06/09/2021 have been entered.
Claims 1-50 are pending.
Claims 1-15 and 23-37 are cancelled, withdrawn.
Claims 16-22 and 38-50 have been examined

Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/22 has been entered.
Response to Amendment/Remarks
35 USC § 101
7.	Claim 38 continues to be directed towards a mobile wallet transaction. This is an abstract idea. The computer technology merely automates and implements the abstract 

35 U.S.C. § 103
8.	Applicant’s arguments with respect to Claims 16-22 and 38-44 have been considered but are not persuasive. Applicant “disagrees with respect to at least the following limitation as quoted from the Official Action: 
"... transmitting a read request to the intermediate cryptographic transaction processing system for conducting a bulk read of respective transaction address ("payment data" [0106] associated with the public child keys, the read request including a read registration identifier associated by the intermediate 
It is submitted that, with reference to the portions of Weight relied upon by the Examiner... Applicant is of the opinion that “It is apparent that the paragraphs of Weight relate to making a purchase. 
- None of the cited paragraphs or Figures show any read request. 
- None show any read request for a bulk read of respective transaction addresses associated with the public child keys 
- As the purchase order does not relate to reading, the purchase order does not have "a read registration identifier associated by the intermediate cryptographic transaction processing system with the public parent key of the cryptographic client wallet" 
Applicant disagrees with respect to at least the following limitation as quoted from the Official Action: 
"for each of the read requests transmitted periodically, receiving at least one response in accordance with results of respective read operations performed by the intermediate cryptographic transaction processing system using respective transaction addresses generated using the public parent key stored in association with the read registration identifier, the read operations performed to obtain distributed ledger data associated with the respective transaction addresses (Fig. 4 step 414, 418, Fig. 5 item 530; [0056]-[0059], [0108]-[0109], [0112]-[0118]). 

Paras [0056]-[0059] give background on a wallet, distributed ledger, a customer device and its application corresponding to the currency conversion system, and the currency conversion system. 
Paras [0108]-[0109] are described above. 
Paras [0112]-[0118] are partially described above. Paras [0115]-[0118] relate to processing the purchase order for currency by the currency conversions system and third party system. 
It is apparent that these paragraphs of Weight relate to making a purchase. 
- None of the cited paragraphs or Figures show any read request, and thus none relate to responding to such a read request. 
- None show any read request for a bulk read of respective transaction addresses associated with the public child keys, and thus none relate to responding to such a read request. 
- As the purchase order does not relate to reading, the purchase order does not have "a read registration identifier associated by the intermediate cryptographic transaction processing system with the public parent key of the cryptographic client wallet" 
Other portions of Weight also fail to show any read request or processing of a read request. A search of Weight does not disclose a single reference to "read" in terms of reading information associated with addresses as claimed.”
For at least these reasons, the rejection is not made out.

against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Secondly, the office action never disclosed that Weight teaches the function of “a read request nor a bulk read nor periodically transmitting... a read request” these are taught by Orady in (¶¶ [0205]-[0208], [0210], [0219]-[0220]).
	The newly added limitation “performing a cryptographic transaction comprising a cryptocurrency payment or transfer using at least part of a cryptocurrency balance associated with at least one of the respective transaction addresses” is taught by Weight (Fig. 15, step1504-1508, ¶¶ [0256]-[0260]).


Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 16-22, 38-44 and 45-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
11.	In the instant case, claims 16-22 are directed to a computing device, claims 38-
44 are directed to a method, and claims 45-50 are directed to a non-transitory computer readable storage medium. Therefore, these claims fall within the four statutory categories of invention.
12.	The claim(s) are directed to a mobile wallet transaction, which is an abstract idea. Specifically, the claims recite the steps of “storing a …key for generating a plurality of... child keys are generated… for defining a transaction address...”; “periodically transmitting a read request to… including a read registration identifier …”; “for each of the read requests transmitted periodically receiving... at least one response in accordance with results of respective read operations performed… using respective transaction addresses generated… to obtain... data associated with the respective transaction addresses from...”; “performing a... transaction comprising a... payment or transfer...”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a mobile wallet transaction, using it’s wallet public key, split into multiple child keys associated with the nodes in the network for a transaction, obtain data from the associated address, and then perform and record the transaction in the ledger, which is a form of commercial and legal activities. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
13.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent 
14.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a computing device, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of a mobile wallet transaction. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
15.	Claim 16 recites the additional elements of “at least one processor in communication with at least one memory and at least one communication subsystem, the at least one memory storing instructions, which when executed by the at least one processor, configure the computing device as a cryptographic client wallet to”, claim 45 recites the additional element of “a non-transitory computer readable storage medium Claims 16 and 45 are also not patent eligible.
16.	Dependent claims 17-22, 39-44 and 46-50 further describe the abstract idea of performs the steps or functions of a mobile wallet transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103

17.	In the event the determination of the status of the application as subject to AIA  3

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

19.	Claims 16-22 and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over Weight et al., (US 2019/0220859 A1) in view of Soundararajan et al., (US 2020/0045020 A1) and Orady et al., (US 2008/0010340 A1).
20.	With respect to claim 16, 38 and 45, Weight discloses a computer device, a computer-implemented method, and a non-transitory computer readable storage medium having computer readable instructions embodied therewith, the instructions executable by a processor to cause the processor (¶¶ [0049], [0275], and [0298]) to perform the steps of:
	executing a cryptographic client wallet application (Fig. 3 item 302, “customer wallet”).
	“...for generating a plurality of public child keys in accordance with a function, each of the public child keys for defining a transaction address for managing via the cryptographic client wallet application” (Fig. 2A item 200A, 205, 207A, 207B, Fig. 5, item 207A, 528, 530, ¶¶ [0054], [0056], [0059], [0073]-[0085]).
“... transmitting, via the cryptographic client wallet application, a read request to an intermediate cryptographic transaction processing system for conducting “...”read of respective transaction address associated (“payment data”, ¶¶ [0106]) with the public child keys to determine cryptocurrency balance data associated with the respective transaction addresses (“UTXO”, ¶ [0239]), “...” (¶¶ [0056], [0106], [0108]-[0109], [0112]-[0114], Fig. 3 step 302-306, 316, Fig. 4 step 404, 412), and

performing a cryptographic transaction comprising a cryptocurrency payment or transfer using at least part of a cryptocurrency balance associated with at least one of the respective transaction addresses (Fig. 15, step1504-1508, ¶¶ [0256]-[0260], “UTXO”, ¶ [0239]).
Weight did not explicitly disclose 
“storing, via the cryptographic client wallet application, a public parent key …”
“periodically transmitting... a read request...”, “...conducting a bulk read...”
“...the read request including a read registration identifier associated by the intermediate cryptographic transaction processing system with the public parent key of the cryptographic client wallet”
However, Soundararajan discloses “storing, via the cryptographic client wallet application, a public parent key …” (¶¶ [0065]).

The combination of Weight and Soundararajan does not explicitly disclose
“periodically transmitting... a read request...”, “...conducting a bulk read...”
“...the read request including a read registration identifier associated by the intermediate cryptographic transaction processing system with the public parent key of the cryptographic client wallet”
However, Orady discloses
 “periodically transmitting... a read request...”, “...conducting a bulk read...” (“processing broadcast requests”, ¶¶ [0205]-[0208], [0210], [0219]-[0220]).
“...the read request including a read registration identifier (Fig. 3B, “OpCode”) associated by the intermediate cryptographic transaction processing system with the public parent key of the cryptographic client wallet (¶¶ [0210], [0219]-[0220]).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time application was filed to simply modify the Wallet information of Weight and the key storage of Soundararajan and in view of Orady, in order to have improved
techniques for using a read request in a transaction.
	
21.	With respect to claims 17, 39 and 46, the combination of Weight,  Soundararajan and Orady in view of Yang, teaches all the subject matter as described above with respect to claim 16. 

wherein the read request is transmitted for obtaining the distributed ledger data from a data store of the intermediate cryptographic transaction processing system maintained in synchronization with the distributed ledger (¶¶ [0056], [0106], [0108]-[0109], [0112]-[0118]).
With respect to the language, “wherein the read request is transmitted for obtaining the distributed ledger data from a data store of the intermediate cryptographic transaction processing system maintained in synchronization with the distributed ledger” this language is intended use. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. See MPEP 2103 I C, “… Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable 
claim interpretation.”

22.	With respect to claims 18, 40 and 47, the combination of Weight, and Soundararajan in view of Orady, teaches all the subject matter as described above with respect to claim 16. 
Furthermore, Weight discloses 
wherein the cryptographic balance  data comprises respective unspent amounts of cryptocurrency associated with the respective transactions addresses (Fig. 15, step1504-1508, ¶¶ [0256]-[0260], “UTXO”, ¶ [0239]).

claims 19, 41 and 48, the combination of Weight, and Soundararajan in view of Orady, teaches all the subject matter as described above with respect to claim 16. 
Furthermore, Weight discloses, further comprising the steps of:
transmitting, via the cryptographic client wallet application, a registration request to the intermediate cryptographic transaction processing system, the registration request comprising a public parent key associated with the distributed ledger (¶¶ [0056], [0106], [0108]-[0109], [0112]-[0118]), and
receiving, via the cryptographic client wallet application, the read registration identifier in reply to the registration request (¶¶ [0056], [0106], [0108]-[0109], [0112]-[0118]).

24. 	With respect to claims 20, 42 and 49, the combination of Weight, and Soundararajan in view of Orady, teaches all the subject matter as described above with respect to claim 16. 
Furthermore, Weight discloses, further comprising the steps of:	
conducting, via the cryptographic client wallet application, cryptographic
 transactions with a plurality of distributed ledger systems managing respective distribute ledgers (¶¶ [0056], [0106], [0108]-[0109], [0112]-[0118]).
“... via the cryptographic client wallet application, respective public parent keys for at least some the plurality of distributed ledger systems (¶¶ [0056], [0106], [0108]-[0109], [0112]-[0118]), and 

Soundararajan, further disclose “store respective public parent keys...” (¶¶ [0065]).

25.	With respect to claims 21, 43 and 50, the combination of Weight, and Soundararajan in view of Orady, teaches all the subject matter as described above with respect to claim 16. 
Furthermore, Weight discloses, further comprising the steps of:	
	“...” transmitting respective read requests for performing “...”, for each of the respective public parent keys, with the intermediate cryptographic transaction processing system for obtaining distributed ledger data from a plurality of respective data stores of the intermediate cryptographic transaction processing system maintained in synchronization with each of the respective distributed ledgers (¶¶ [0052]-[0056], [0106], [0108]-[0109], [0112]-[0118]).
Orady discloses, “periodically transmitting... a read request...”, “...respective bulk reads...” (¶¶ [0205]-[0208], [0210], [0219]-[0220]).

claims 22 and 44, the combination of Weight, and Soundararajan in view of Orady, teaches all the subject matter as described above with respect to claim 16. 
Furthermore, Weight discloses, wherein for performing the cryptographic transaction comprising the cryptocurrency payment or transfer, the method comprises the steps of:	
signing, via the cryptographic client wallet application and with a private keys 
transaction data t for performing of the cryptographic transaction (¶¶ [0046], [0054], [0056], [0079]-[0080]).
and communicating the cryptographic transactions as signed without communicating the private key to the intermediate cryptographic transaction processing system (¶¶ [0046], [0054], [0056], [0079]-[0080]).


Conclusion
27.	The prior art made of record and not relied upon:
1)	(US 20190035018 A1) – Nolan et al., Securing Distributed Electronic Wallet Shares. 
2)	(US 20200127817 A1) – Hao Wu, Key Data Processing Method and Apparatus, and Server.
3)	(US 2015/0287026 A1) – Yang et al., Data Analytic and Security Mechanism for Implementing a Hot Wallet Service – relates generally to 

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3699                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685